This is an appeal from an order and judgment of the Corporation Commission granting defendant in error, the petitioner before the Corporation Commission, a revocable permit for furnishing electric service, as a public utility, in the city of Ada under the terms and conditions of chapter 102, Session Laws 1925, commonly known as House Bill 4. Plaintiff in error in due time served and filed its briefs. On November 12th of this year, this court ordered and directed defendant in error to file its brief in 15 days from that date, but no briefs have been filed by the defendant in error, nor has any excuse been offered for its failure to do so. Under this condition of the record, this cause comes within the rule announced by the court in the case of City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481, and the rule therein announced is applied in this cause.
In this case the plaintiff in error in its petition in error prays that the order and judgment of the Corporation Commission, from which this appeal is taken, granting *Page 255 
such revocable permit be reversed and that such revocable permit so granted be vacated, canceled, and held for naught, and for its costs, and we find upon examination of the authorities cited by plaintiff in error they reasonably support its contention, and we therefore reverse the judgment and order of the Corporation Commission entered in this cause and direct it to vacate its former order and judgment, and that the revocable permit issued in said cause be canceled and held for naught and that the plaintiff in error recover costs.
Note. — See "Appeal and Error," 3 C. J. § 1607, p. 1447, n. 46.